DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 includes the same limitation “the high pressure turbine is a two-stage turbine” as claim 1, upon which claim 5 depends, such that claim 5 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



s 1, 5-8, 11-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by PW1524G (Sabnis, “The PW1000G Pure Power New Engine Concept and its Impact on MRO”; “Aviation Investigation Report A14Q0068” with a scale of 23.1:1 based upon the disclosed values with the report; EASA Type-Certificate Data Sheet for PW1500G series engines).
	In regards to Independent Claim 1 and Dependent Claim 5, PW1524G teaches a gas turbine engine (page 34 of Sabnis) comprising: a fan (fan shown on page 34 of Sabnis) including a plurality of fan blades (PW1524G includes 18 fan blades), and an outer housing surrounding the fan to define a bypass flow path (case surrounding blades forming a bypass path outside core on page 34 of Sabnis); a compressor section (HPC and LPC on page 34 of Sabnis) in fluid communication with the fan, the compressor section including a low pressure compressor (LPC) and a high pressure compressor (HPC); a turbine section (LPT and HPT on page 34 of Sabnis) including a fan drive turbine (LPT) and a high pressure turbine (HPT), wherein the fan drive turbine includes at least three stages (3 stages on page 34 of Sabnis), but no more than six stages, wherein the high pressure turbine has two stages (2 stage HPT on page 34 of Sabnis), and wherein the low pressure compressor has a greater number of stages than the high pressure turbine (3 stage LPC and 2 stage HPT on page 34 of Sabnis); wherein the gas turbine engine is a two-spool engine including a low spool (shaft between LPC and LPT on page 34 of Sabnis) having an inner shaft and a high spool having an outer shaft that drives the high pressure compressor (shaft between HPC and HPT on page 34 of Sabnis), the inner shaft being concentric with the outer shaft such that the inner and outer shafts are rotatable about an engine central longitudinal axis (shafts shown on page 34 of Sabnis); a geared architecture including an epicyclic gear train, the epicyclic gear train between the fan and the inner shaft driven by the fan drive turbine such that the fan rotates at a lower speed than the fan drive turbine (Fan drive gear system on page 34 of Sabnis between Fan and LPT); wherein the outer shaft is supported on a first bearing in an overhung manner (bearings 3 and 4 shown over 

    PNG
    media_image1.png
    704
    1101
    media_image1.png
    Greyscale

Page 34 of Sabnis

    PNG
    media_image2.png
    568
    885
    media_image2.png
    Greyscale

Figure 10 of Aviation Investigation Report A14Q0068
Dependent Claim 6, PW1524G teaches that the low fan pressure ratio across the plurality of fan blades alone of less than 1.45 at cruise at 0.8 Mach and 35,000 ft (FPR of less than 1.4 shown on page 17 of Sabnis).
	Regarding Dependent Claim 7, PW1524G teaches that the performance ratio is above or equal to 1.0 (1.008 in rejection of claim 1 above).
	Regarding Dependent Claim 8, PW1524G teaches that the fan has 26 of fewer fan blades (18 fan blades in the rejection of claim 1 above).
	Regarding Dependent Claims 11 and 12, PW1524G teaches that the geared architecture is a planetary or star gear system (page 37 of Sabnis shows a gearbox with planetary/star gears).
	Regarding Dependent Claim 13, PW1524G teaches a rear end of the inner shaft (downstream end of inner shaft shown in figure 10 of Aviation Investigation Report above) is supported by a second bearing at a position downstream of the fan drive turbine (Bearing 6 in figure 10 of Aviation Investigation Report above is downstream of the low pressure turbine).
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PW1524G as applied to claim 13 above, and further in view of Hunsaker 2,608,821.
	Regarding Dependent Claim 14, PW1524G teaches the invention as claimed and discussed above, and PW1524G further teaches a forward end of the inner shaft supported by a 
	Regarding Dependent Claim 15, PW1524G in view of Hunsaker teaches the invention as claimed and discussed above, and PW1524G further teaches that the low pressure compressor is driven by the inner shaft, and the high pressure compressor is driven by the outer shaft (LPC driven by inner shaft and HPC driven by outer shaft on page 34 of Sabnis).
Claims 16-23, 26, 28, 30, 31, and 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PW1524G in view of Hunsaker as applied to claim 15 above, and further in view of Giffin 4,809,498.
Regarding Dependent Claims 16-18, PW1524G in view of Hunsaker teaches the invention as claimed and discussed above.  However, PW1524G in view of Hunsaker does not teach that the turbine counter-rotate without a support structure between the turbines.  Giffin teaches using counter-rotating turbines that enable a stationary turbine between the turbines to be eliminated (Abstract).  It would have been obvious to one of ordinary skill in the art at the time of invention to make the turbines of PW1524G in view of Hunsaker counter-rotate, as taught by Giffin, and to eliminate any intervening vanes or struts between the turbines of PW1524G in view of Hunsaker, as taught by Giffin, in order to decrease the complexity, number of components, length, weight, cooling air flow requirements, and manufacturing cost of the engine (Col. 9, ll. 24-31).
Regarding Dependent Claims 19 and 20, PW1524G in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and PW1524G further teaches that the 
Regarding Dependent Claim 21, PW1524G in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and PW1524G further teaches that the fan is rotatable in a direction opposite the fan drive turbine (sun input with ring gear output, resulting in the fan turning in the opposite direction as the fan drive turbine as shown on page 37 of Sabnis).
Regarding Dependent Claim 22, PW1524G in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and PW1524G further teaches that the performance ratio is above or equal to 1.0 (1.008 in rejection of claim 1 above).
Regarding Dependent Claim 23, PW1524G in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and PW1524G further teaches that the low fan pressure ratio across the plurality of fan blades alone of less than 1.45 at cruise at 0.8 Mach and 35,000 ft (FPR of less than 1.4 shown on page 17 of Sabnis), and wherein the fan has fewer than 26 fan blades (PW1524G includes 18 fan blades).
Regarding Dependent Claim 26, PW1524G in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and PW1524G further teaches that the fan has a low corrected fan tip speed of less than 1150 ft/sec (low pressure spool of 10600 rpm, EASA Type-Certificate Data Sheet for PW1500G series engines, with gear reduction of 1:3.0625, resulting in a fan speed of 3461 rpm, with a fan diameter of 6.083 ft results in a fan tip speed of 1,102.35 ft/sec).
Regarding Dependent Claim 28, PW1524G in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and PW1524G further teaches a performance ratio of 1.008 (see rejection of claim 1 above).  However, PW1524G in view of Hunsaker and Giffin does not teach that the performance ratio is greater than or equal to 1.075.  It has been held that a prima facie case of obviousness exists where the claimed range or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).  See MPEP 2144.05 I 2nd paragraph.
Regarding Dependent Claim 30, PW1524G in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, further teaches no mid-turbine frame or bearings mounted intermediate the fan drive turbine and the high pressure turbine (see rejection of claim 17 above).
Regarding Dependent Claim 31, PW1524G in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and PW1524G further teaches that the fan drive turbine is a three-stage turbine (3 stages, page 34 of Sabnis).
Regarding Dependent Claim 33, PW1524G in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and PW1524G further teaches that the fan drive turbine (LPT on page 34 of Sabnis) drives both the low pressure compressor and an input of the geared architecture (as shown on page 34 of Sabnis).
Regarding Dependent Claim 34, PW1524G in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and PW1524G further teaches that the outer shaft extends aft of the point relative to the engine central longitudinal axis (outer shaft shown extending downstream from point where HPT connects to shaft in Figure 10 of Aviation Investigation Report).
Claims 32, 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PW1524G in view of Hunsaker and Giffin as applied to claims 30 and 33 above, and further in view of Orlando 7,685,808.
Regarding Dependent Claims 32, 35 and 36, PW1524G in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and PW1524G further teaches that the In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the number of compressor stages increases the compression ratio. Therefore, since the general conditions of the claim, i.e. that the number of compressor stages can be increased, were disclosed in the prior art by Orlando, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use 4 low pressure compressor stages for the compressor of PW1524G in view of Hunsaker and Giffin, as taught by Orlando, in order to increase the compression ratio of the low pressure compressor.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741